UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7523


QUINCY MAURICE NASH,

                Petitioner - Appellant,

          v.

LEROY CARTLEDGE, Warden McCormick C.I.,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Richard M. Gergel, District Judge.
(8:13-cv-02019-RMG)


Submitted:   February 20, 2015            Decided:   March 18, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Quincy Maurice Nash, Appellant Pro Se.   Donald John Zelenka,
Senior   Assistant Attorney  General,  Alphonso  Simon,  Jr.,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Quincy Maurice Nash seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                    The

order is not appealable unless a circuit justice or judge issues

a   certificate          of     appealability.          28   U.S.C.       § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the      merits,    a   prisoner     satisfies       this    standard      by

demonstrating            that    reasonable       jurists    would        find    that     the

district       court’s        assessment    of    the    constitutional          claims    is

debatable      or     wrong.        Slack    v.    McDaniel,       529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Nash has not made the requisite showing.                     Accordingly, we deny a

certificate         of     appealability      and       dismiss     the     appeal.         We

dispense       with       oral    argument       because     the    facts        and     legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3